 In the Matter of THE INTERNATIONAL NICKEL COMPANY, INC.,andDISTRICT 50, UNITED MINE WORKERS OF AMERICA, A. F. OF L.Case No. 9-C-2236.-Decided April 23, 1948Mr. Allen Sinsheimer, Jr.,of Cincinnati, Ohio, for the Board.Sullivan & Cromwell, by Mr. Charles S. Hamilton, Jr.,andMr.Roy L. Steinheimer,of New York City, for the respondent.Messrs. M. E. BoiarskyandT. C. Townsend,of Charleston, W. Va.,for the Union.DECISIONANDORDEROn January 23, 1947, Trial Examiner Horace S. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had not violated Section 8 (1) or (3) of the Act,2 asalleged in the complaint, and recommending that the complaint againstthe respondent be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, counsel forthe Board and the Union filed exceptions to the Intermediate Reportand supporting briefs, and the respondent filed a brief concurringin the Intermediate Report.Both counsel for the Board and theUnion have requested oral argument.Because the record and thebriefs, in our opinion, adequately present the issues and the positionsof the parties, the requests for oral argument are hereby denied.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs filed by counsel for the Boardand the Union, the brief filed by the respondent, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-1The power of the Board to issue a Decision and Order in a case such as this where thecharging union has not complied with the filing requirements specified in Section 9 (f), (g),and (h)of the National Labor Relations Act, as amended,was decided by the Board inMatter of Marshall and Bruce Company,75 N. L. R B 90.2The provisions of Section 8 (1) and(3) of the National Labor Relations Act are con-tinued in Section 8 (a) (1) and 8(a) (3) of the Act, as amended by the Labor Manage-ment RelationsAct, 1947.77 N. L. R.B., No. 39.286 THE INTERNATIONAL NICKEL COMPANY, INC.287mendations of the Trial Examiner, to the extent consistent with thisopinion.The question before us is whether the respondent acted lawfullyin discharging Johnson and Keefer after the strike because of theirconduct while it was in progress.This depends upon whether theirconcerted activities were of such a character as to be protected by theAct.No question is before the Board as to whether their conduct wasitself unlawful so as to expose them or the Union to liability underSection 8 (b) (1) of the amended Act.The Trial Examiner found, and we agree, that the strikers, bytheir picket activities, unlawfully "barred access to the plant to therespondent's supervisory and other employees, and effectively deprivedthe respondent of the use of its plant."The picketing activity, asdetailed in the Intermediate Report, is summarized as follows : At thebeginning of the strike on the evening of November 19, 1945, between50 and 100 pickets assembled in small groups near each of the plant'stwo entrances or gates.When the supervisors, who were scheduledto report for duty at the changes of shift at midnight on November 19and the following morning, approached the gates to enter the plant,they were advised individually or collectively by striker Keefer, whosedischarge is discussed below, or some other picket, that no onewas being permitted to enter the plant except Brown and Clappier,the respondent's general manager and production manager.Thesupervisors who were on duty in the plant when the strike got underway were told by picket Johnson, whose discharge is also discussedbelow, that they would not "be able to get back" if they went out.There is also credible testimony that, as the supervisors approachedthe gates on several occasions during the strike, the pickets stationedthemselves so as physically to block the entrance. In these circum-stances, the supervisory personnel did not attempt to enter the plantuntil the picketing was enjoined on December 2, 1946, by action of aState court.In excepting to the Trial Examiner's finding, counsel for theBoard and the Union contend in effect that, because the men engagedin no overt acts of violence, their activity on the picket line must beprotected as "free speech."We find no merit in this contention.Theactivity that prevented the supervisors from entering the plant, viewedin its entirety, convinces us that Johnson and Keefer, among others,actually barred the supervisors from the plant by an implied threatof violence.The supervisors were faced with a clear and presentdanger of bodily harm if they had elected to enter the plant; in ouropinion, only their forbearance prevented actual violence.This con- 288DECISIONS, OF NATIONAL LABOR RELATIONS BOARDduct went beyond peaceful persuasion and constituted concerted ac-tivity which Ave think unprotected by the Act.3The Trial Examiner found, and we agree, that the respondent'sdischarge of Johnson and Keefer was not violative of the Act.Ourfinding, unlike that of the Trial Examiner,4 is based on the groundthat, as Johnson and Keefer themselves forbade supervisors to enteror reenter the plant and otherwise personally participated in picketingactivity which we have found to be unprotected, their discharges werenot violations of the Act and their reinstatement should not be di-rected.5ORDERUponthe entire record in the case and pursuant to Section 10 (c)of the NationalLaborRelations Act, as amended, the National LaborRelationsBoardhereby orders that the complaint herein against TheInternational NickelCompany,Inc.,Huntington,West Virginia, be,and it hereby is, dismissed.MEI1BEIIS HoUs,roN and MURDOCK took no part in the considerationof the above Decision and Order.INTERMEDIATE REPORTAIr Allen Sinshetnier,.fr ,for the BoardMessrs Al. E BoiarskyandT. C Townsendof Charleston,W Va, for the Union.Sullivan and Cromwell,byMessrsOhm les S.Hamilton,Jr,andRoy L.Stet i-heimer,of New York,N. Y, for the respondent.STATEMENT OF THE CASEUpon a charge filed on August 27, 1946, by District 50, United Mine Workers ofAmerica, A F. of L, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Ninth Region (Cin-cinnati, Ohio), issued a complaint dated August 28, 1946, against the InternationalNickel Company, Inc, herein called the respondent, alleging that the respondenthad engaged in and wa, engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (i) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat 449, herein called the ActWith respect to the unfair labor practices the complaint alleged that on orabout December 4, 1945, the respondent discharged James Johnson and A. O.Keefer, and since then has failed and refused to reinstate them, because of their3CfMilkWagon Drivers Union of Chicago,Local 373 v Meadowmoor Dairies, Inc,312U S. 287,293, NL. R.B v. Perfect Circle Company,162 F.(2d) 566(C C A. 7)'We find it unnecessary to pass on the Trial Examiner'sfinding that Johnson andKeefer(who were officers of the local union)"inspired and determined the manner in whichthe strike as a whole,including the picketing,was conducted,"and that the "respondentdischarged them because of the manner in which they conducted the strike of November19 "We do not express any views herein concerning their responsibility for the conductof others or the Union's responsibility foi their conductiN L R y v Perfect Circle Company,162 F. (2d) 566(C. C A7) ;N. L. R B. v.Indiana Desk Company,149 F (2d) 987(C C. A 7). THE INTERNATIONAL NICKEL COMPANY, INC.289membership in and activities on behalf of the Union, and because they engagedin conceited activities for the purpose of collective bargaining or other mutualaid or protectionNo interference, restraint, or coercion other than the dis-charges was allegedThe respondent filed an answer dated September 6, 1946, admitting some ofthe allegations of the complaint with respect to the nature of its business, butdenying that it had engaged in any unfair labor practicesAs an affirmativedefense, the answer stated that the respondent discharged Johnson and Keeferbecause of illegal acts committed during and prior to a strike of the respondent's'employees, itself alleged to have been illegal in both its inception and conduct.Pursuant to notice, a hearing was held from October 29 to 31, 1946, at Hunting-ton,West Virginia, before Horace A Ruckel, the undersigned Trial Examinerduly appointed by the Chief Trial Examiner. The Board, the Union, and therespondent weie represented by counsel and participated in the hearingFullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues, was afforded all partiesAt the conclusion of the hearing the parties were afforded an opportunity toargue orally before the Trial Examiner, and to file briefs and/or proposed find-ings of fact and conclusions of law with the Trial Examiner by November 14,1946.Thereafter the time for filing briefs was extended.No oral argumentwas hadOn December 3, 1946, briefs were filed by all partiesUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe International Nickel Company, Inc., is a Delaware corporation having itsprincipal office at New York, New York, and plants located at Bayonne, NewJersey, and Huntington, West Virginia.At the Huntington plant, the only oneinvolved in this proceeding, the respondent is engaged solely in refining androlling nickel alloys.The products of the Huntington plant are valued in excessof $500,000 annually, of which more than 50 percent is sold and delivered topoints outside the State of West VirginiaThe raw materials used by the Hunt-ington plant are valued in excess of $ 500,000, of which more than 50 percent isreceived from points outside the State of West VirginiaThe respondent admitsthat it is engaged in commerce within the meaning of the Act.H THE ORGANIZATION INVOLVEDDistrict 50,UnitedMine Workers of America,is a labor organization admittingtomembership employees of the respondent.The United Mine Workers ofAmerica is affiliated with the American Federation of Labor.IIITHE ULL\FAIR LAFBOIi PRACTICESA The1.BackgroundIn November 1946, at the time of the events herein related, the respondentemployed approximately 2500 employees at its Huntington plant, of whom approx-imately 2000 were production and maintenance workers.The Union has been 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe certified representative of the latter categories of employees since May 1045.In June of that year negotiations for a contract were begun,and in July aninterim agreement was entered into adopting such provisions of a proposedcontract as had been agreed upon up to that time.Remaining unresolved issueswere certified to the War Labor Board, in August. Two panel hearings wereheld, the second on November 18, and on November 19 representatives of therespondent and the Union met and discussed the differences which still separatedthem.The Union's representatives at this meeting, as at previous meetings,consisted of a negotiating committee of eight members,six of whom were em-ployees, including James Johnson, president of the plant local, and A. O. Keefer,chairman of the mill grievance committee.The meeting of November 19 brokeup about 5 p. m. without any further agreement having been reached, andshortlybefore the change of shift at midnight the respondent's production and mainte-nance employees went on strike.The strike lasted until December 4.Upon itsconclusion all the striking employees, with the exception of Johnson and Keefer,were permitted to resume their jobs. Contract negotiations were resumed,eventuating in an agreement dated December 15, 1945, in effect at the time ofthe hearingUpon the resumption of production on December 4, the respondent sent Johnsonand Keefer identical telegrams as follows :EFFECTIVE TODAY YOU ARE HEREBY DISCHARGED FROM OUREMPLOYMENT BECAUSE OF THE PART YOU TOOK IN THE ILLEGALACTIONS AGAINST THE COMPANY DURING THE PAST WEEK. YOURCHECK FOR WAGES DUE YOU WILL BE MAILED TO YOU.2Events immediately preceding and during the strike, the activities ofJohnson and KeeferThe strike on November 19 is alleged to have been illegal, and Johnson andKeefer are alleged to have engaged in unlawful concerted activity and by reasonthereof to have forfeited their right to the protection of the Act, because thestrike was called without notice of a labor dispute first having been given asrequired by the War Labor Disputes Act.' Admittedly, the requirements oftheWar Labor Disputes Act were not complied with. It may further be ad-mitted for the sake of argument, although it is not conceded by the Board orthe Union, that Jackson and Keefer, as president of the plant local and chair-man of the mill grievance committee, were among the officers of the Union whomight fairly be held reponsible for such non-complianceThe Board inseveral cases,2 however, has held adversely to the respondent's contentions thatbecaue of such failure of compliance employees are thereby deprived of theprotection of the Act and may for that reason be lawfully discharged.The respondent asserts, however, that during the strike pickets systematicallybarred certain of its supervisory employees from the plant, thereby illegallydepriving the respondent of the use of its property, and that under the decisionsin theFan steel'andClinch fieldcases' such conduct removes the participants157 Stat.163.The act requited service of notice upon the Board, the Secretary ofLabor,and the National War Labor Board2Matter of Union City Body Company,69 N. L R B 172;Matter of Kalamazoo Sta-tuoneryCompany,66N.L R.B 930,Matter of Fairmont Ci eamery Company,64N L R B 824;Matter of Republic Steel Corp,62 N. L R. B 1008.3N L. R B v. Fansteel Metallurgical Corp.,306 U S 240.4N L R I3 v.Clinchfield Coal Corp,145 F(2d) 66 (C C A 4) THE INTERNATIONAL NICKEL COMPANY, INC.291,from the protection of the Act, and constitutes valid grounds for their discharge.The manner in which the strike was conducted and Johnson's and Keefer'sresponsibility therefor, as revealed by the record, are hereinafter related.The Huntington plant is surrounded by a high fence and wall. Aside from arailroad entrance, ingress is restricted to two gates, the west gate and theeast, or main, gate.Each of these gates is approximately 35 feet wide.Uponthe commencement of the strike on the night of November 19, and prior to thechange of shifts at midnight, pickets clustered around the east and west gatesin numbers which witnesses for the Board and for the respondent variouslyestimated to be from 50 to 100. The number of pickets increased by 8 o'clockthe following morning, when the morning shift would normally have come onduty.The exact manner in which the pickets were grouped is in dispute, therespondent contending, and the Union denying, that the picketing was practicallyshoulder to shoulder, and amounted to mass picketing of such a nature as effec-tively to deny the respondent access to and hence the use of its plant. It isnot contended, and witnesses called by the respondent as well as those calledby the Board, denied, that any acts of violence were committed, or threats ofviolence uttered, during the entire pendency of the strike.When the strike was called, most of the supervisory employees of the respondentthen on duty remained in the plant.Various foremen testified that they did sobecause they were under the belief that if they left they would not be permittedto return.This belief was well grounded.M. H. Gibson, night superintendent,and H. G. Burgess, relief night superintendent, testified that shortly before themidnight shift change they went to the west gate and asked Johnson, who wascirculating among the pickets, if any employees were going to be admitted to theplantJohnson replied, according to the testimony of both Gibson and Burgess,that only H. M. Brown, general manager of the plant, and R. R. Clappier, pro-duction manager, were going to be admitted. About 11: 30 p. M. Burgess askedJohnson, according to the former's testimony, if it would be possible to have somestationary engineers passed through the picket lines, to which Johnson repeatedhis assertion that no one was going to be admitted other than Brown andClappier.Johnson, called as a witness in rebuttal, denied the substance of theconvei sation testified to by Burgess and Gibson.The undersigned was not im-pressed by Johnson's testimony, which was pervaded by evasions and euphemismsseriously affecting his credibility as a witness, and finds that Johnson made, insubstance, the declarations attributed to him by Gibson and Burgess, both ofwhom he found to be credible witnesses.Altogether, 17 of the respondent's supervisory employees testified crediblythat either at midnight on November 19, or on the morning of November 20,they approached the gates singly or in small groups with the intention of enteringthe plant, but were refused admission by pickets.The substance of their testi-mony is that although they observed no act, and heard no overt threat, ofviolence, pickets at the two gates were so numerous and so close together aseffectively to bar their entrance without physical contact and the use of somedegree of force.This the foremen were not prepared to employ.'5T3 pical excerpts from the testimony of these witnesses are here set forthL A Roberts,chief engineer, testified as follows :Trial Examiner Ruche r. Tell us what happenedThe WITNESS I drove up to the plant about a quarter past elevenThe west gatewas well filled with men, so I proceeded on up to the east gate-the main gate-and started to turn off the road into the plant, and I just got the wheels turned and 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDVarious foremen testified credibly that they also attempted to enter the plantby one or both gates on various occasions after November 20, only to be met by aconverging group of pickets who refused them admission.The record shows that although as the strike wore on the pickets stationedat the gates decreased in number, the line was frequently reinforced shortlybefore the normal shift change times, presumably on the theory that any concertedFootnote 5-Continuedthat was allIwasn't able to go any further without running over some oneSo,I sat around for a few minutes and they told me no one was going in, so, after afew moments I left the premises-Q (By 1%Ir Steinheimer) Would you tell us about how many men you saw atthe west gate on that nightA I judge there may have been possibly 150 at the west gateQ How many at the main gate1A Between 70 and 100 at the main gatesesQ (By Mr Steinheimer) When was the next time, Mr Roberts that you attemptedto enter the plant?Aa quarter of eightAt that time I didn't make any attempt to drive in I parkedthe car up above the entrance and walked back and I saw fellows that I recognizedand some that I did not, and asked them, "How about getting me in"" And theysaid no one was going in except Mr Brown and I told them who I was and what-well, just roughly-what we had to do in the plant to keep the thing going, butmost of the fellows at the gate knew me, I'm sure of that, but I didn't get in anywayQ (By Mr. Steinheiner) About how many men were there standing in fiont ofthe gate that morning'sA It looked very much like it did the night before I couldn't notice any appreciabledifference in numbers or in stationQ Could you have walked through the men standing in front of the gate withoutpushing your way through?sThe WITNESS I could not, sirQ (By Mr. Steinheimer) Did you see Mr Keefer at any time'sA I saw Mi Keefer that morningQ Did you talk to Mr Keefer 'sA Mr. Keefer-yes, I didMr Keefet was on the other end of the picket linefrom where I attempted to enter, and after being unsuccessful at that end I wentdown to where Mr Keefer and Mr Baribeau were and asked Otis (Keefer) whatitwas all about,-and he said, "There's no work todaysxssQ (Br Mr Steinheimer) Did you think what would happen if von tried to go onthrough the men standing in front of the gate?ts¨swThe WITNESS To be perfectly frank with you, I didn't know I might have gottenthrough ; I might not I doubt very much, though, if I would have gotten throughexcept with some violence I am sure there would have been thatHairy Patterson, carpenter foreman, attempted to enter the plant on the morning ofNovember 20He testified as followsQ Can you tell as what happened'A I drove to the main gate and there was a Jot of men standing in the gateway-in the diiveway-and I cut my car over towards the line of nienQ Did you turn up a little hit into the drive I'AYes, sir, and MI Keefer, he stepped out beside niy car and I asked him if I couldget in the plant-and he stated "No," no one but Mr Brown and Bob Clappier wasgoing inSo, f backed my car out and drove up the road, turned around and wentback honeQ About how many men would you estimate were at the gate'sA Thei e was approximately fifty or seventy-five menQ.And were they standing between your car and the entrance to the gate? THE INTERNATIONAL NICKEL COMPANY, INC.293attempt on the part of supervisory employees to force their way into the plantwould be most likely to occur at those times.On December 2, a temporary injunction was issued by the Supreme Court ofAppeals of West Virginia,restraining the Union and its officers,includingJohnson and Keefer, from preventing access to the Huntington plant.Upon theissuance of this injunction,supervisory and other employees who presented them-selves at the gates were permitted to enter.The evidence is substantial and convincing,however, that from the beginningof the strike until restrained by Court order,the strikers barred access to theFootnote 5-ContinuedA Yes, sirQ Were theyso closetogetherthat you could not have driven your car into theplant"*****The WITNESS I couldn't have went in without shoving someone back.G C Goff,construction engineer,testified as followsQ Tell us what happened when you got out to the plantA I approached the line standing in front of the east gate-About the middleof the line I was told that theie was no one going in, and seeing an acquaintancethat I knew at the left portale of the gate-at my left-Iapproached him hopingthat lie may give me permission through his influence to let me into the plantTrial Examiner RUCiCELWho was it?The WITNESS Otis KeefeiQ (By dliSteinlieiinei)What did }ou say to Mr Keefer"A I wanted perninSsionto gointo the plantto get mywrist watch out of my deskand returnQ Thiswas after you foundthat theyweren't letting anyone go into the plant?A That's rightQ What did Mr Keefer say"A "There's no one going in "Q Will you tell usabout how many men there were standing in front of the maingate that morning"A I'd sac-estimate about approximately seventy-five to eighty menQ %%'here werethey standing iA Theywere standing in the gate about three to four deep,the full length of thegateQ Could you have walked through those men without pushing someone aside?***The WITNESS.I could notThe testimonyof LesterWalcutt, assistant chief engineer,was as follows :Q Did youcome to enter the plant on November20, 1045?A I didQ Will you tellus what happened on that day"A.-I went up to the plant I noticed our group of men standing in front ofthe gateQ Which gafe'iA Themain gate-Iwalked overto thepicket line to see if I could get in,and they said,"No, the onlyones goingin todayare Mr Brown and Mr ClappierQ Wherewere these pickets standing"A About fiouithe gate toa forwardtowaids the road,the full width of the gate,no fornialion,but, generally speaking,at anaverage depth of three or four*****Q Were theystanding so closetogether that 3on couldn'twalkthi ough the linewithout shoving someone over to the side"**The WITNESSThey wereQ (Bv Mr Steinhemiei)Wouldyou tell me what your state of mind was whenyou saw this picketlire and calked to picketsabout gettingthrough?**788886-49-vol 77-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant to the respondent's supervisory and, other employees, and effectivelydeprived the respondent of the use of its plant"The remaining question to be resolved is the responsibility of Johnson andKeefer for the conduct of the strike, and whether the respondent discharged themtherefor, and not because of their legitimate activities on behalf of the Unionincluding permissible strike action.The record leaves little doubt that Johnson and Keefer, as president of thelocal and chairman of the mill grievance committee, respectively, were amongthe leaders of the strike, and were so regarded by both the strikers and therespondent's officials. 'Johnson and Keefer admitted their presence among thepickets on the evening of November 19 as well as on the morning of November20 and on various other occasions, and that they gave advice and assistanceto the other pickets, although Johnson, in particular, attempted to distinguishbetween advice and assistance on the one hand and mandatory instructionson the other. Indeed, much of Johnson's testimony is transparently designed toobscure the nature of the events and to minimize his share in them.Headmitted that immediately after negotiations were broken off, on the afternoonof November 19, he went to the Union's ball and consulted with other officersof the organization concerning the resulting situation; that he called severalshop foremen on the telephone to ask them the reaction of the employees tothe breaking off of negotiations; and that he gave it as his "opinion" that astrikemight take place.While testifying, he admitted that lie knew by 9or 10 o'clock on the night of November 19, that the strike would take place.Johnson's attempts to distinguish between mere prophecy on the one hand, andadvocacy and authoi ization on the other, do not carry conviction, and affectadversely the credibility of his testimony as to his responsibility for the conductof the strike.With respect to the latter, Johnson admitted that on occasion he addressedemployees who gathered around him on the picket line, although he deniedthat he had any hand in actually placing the pickets. Indeed, Johnson studiouslyrefrained from admitting that there were any pickets, and referred insteadto "boys standing around."He admitted that he "might have made a statementthat the fellows decided not to let the office workers in," but denied that heFootnote 5-ContinuedThe WITNESS This was my first experience with anything like that, and I wasrather confused, but it seemed futile to get through a crowd determined to keepyou out.Louis Reasor, superintendent of standards, gave the following desciiption of the picket linetaQ.Where were the pickets stationed'A Stretching across the flood wall openingQ Were they between you and the gate'A. They were between me and the gatesQ In your judgment, Mr Reasor, could you have gotten into the gate at that timewithout pushing someone aside'#ssssA The formation of men across the gate opening was rather close, and for meto have gotten into the plant property would have necessitated shoving or pushingmy way between menIn theClinch fieldcase strikers picketed the entrance to a coal mine and refused therequest of a foreman for permission to remove an electric motor car which was blockingthe mine entranceThe request was refused, and the foreman did not persist in the faceof the strikers' oppositionThe Court held that the actions of the strikers amounted toa' seizure of the mine, and held lawful the employer's discharge of strike leaders responsibletherefore THE INTERNATIONAL NICKEL COMPANY, INC.' 295personally participated in any such decision,stating that such information ashe had on the point was based upon"gossip" and "hearsay."With respect tothe erection of a tent at one of the gates where pickets kept warm before astove and were served coffee, Johnson professed lack of prior knowledge ofsuch arrangements.Although denying that he had any hand in issuing instruc-tions that Brown and Clappier,alone of the respondent's officials,should beadmitted to the plant,he admitted that he might have said on occasion thathe "understood"that this was the case. Similarly,although denying that hestated to anyone that any foreman leaving the plant would not be permitted toreturn,he admitted that he might have discussed the matter in a "round aboutway," and might have said something to the effect that"maybe those guys,when they go out, they won't be able to get back."One day during the course of the strike,Crosby, production superintendent,telephoned Johnson that a number of salaried employees were going to attemptto get into the plant to do some work.Johnson admitted that upon receivingthis telephone call he made arrangements with a local broadcasting station tomake spot announcements at regular intervals requesting all striking employeesto reportat theplant gates at shift changetimethat afternoon,an appealto which some 75 or 100 strikers responded. Johnson denied,however, that thisappeal had any connection with Crosby's telephone call, or that the summoningof additional strikers to the gates was for the purpose of reinforcing thepicket lines.He testified that the strikers just"wanted to get together" in a"pleasant meeting."On November28, the Union,over Johnson's signature,wrote the respondentas follows :We suggested to Mr Cabbell November 25, 1945 in the presence of Mr.Charles Sattler, Commissioner of Labor for The State of West Virginiathat we were willing to see that men were taken through the picket linein order to take care of the maintenance of your plant, this offer has notas yet been acceptedWe again made the same otter November 27, 1945in the Circuit Court of Cabell County to allow fifteen men to go into yourplant, for the purpose of maintaining the equipment and this cffer wasrefused by your lawyer.Please accept this letter as a renewal of our offer in regard to 15 mengoing into the plant to safeguard your equipment.Conclusions as to the dischargesThe evidence is substantial, and the undersigned finds, that the respondenthad 'reasonable cause to believe that James Johnson and A. O. Keefer wereamong the leaders of the Union responsible for the illegal conduct of the strike.It is difficult to escape the conclusion, on the basis of the findings of fact setforth above. that Johnson in particular, and Keefer only less so, inspired anddetermined the inanner in which the strike as a whole, including the picketing,was conducted. Johnson's letter of November 28, offering to permit a limitednumber of employees to enter the plant, confirms his own responsibility for theexclusion of the supervisory employees from the plant.Keefer's responsibility,so far as it is revealed by the record, rests principally upon his refusing admis-sion to the plant to Roberts, chief engineer, Patterson, carpenter foreman,,andGoff, construction engineer, whose testimony to this effect is set forth above.of L.v,dence that the I espondent was motivated in discharging Johnson and Keefer 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDby their legitimate collective activity, it must be concluded, and the undersignedfinds, that the respondent discharged them because of the manner in which theyconducted the' strike of November 19.Accordingly, the undersigned recommendsthat the complaint herein be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record inthe case the undersigned makes the following :CONCLUSIONS OF LAw1.District 50, United Mine Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2 (5)of the Act.2.The respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.3The respondent has not engaged in any unfair labor practices within themeaning of Section 8 (1) and (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case the undersigned recommends that the complaintagainst the respondent, The International Nickel Company, Inc., be dismissedin its entirety.As provided in Section 203 39, of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (151 days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.38 of said Rules andRegulations, file with the Board. Rochanibean Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof, and any party orcounsel for the Board may, within the same period, file :iii original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional DirectorProof of service on the Otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203 65As further provided in said Section 203 39, should any partydesire permission to argue orally before the Board, request therefor must be madeinwriting to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.HORACEA RUCICEL,Ti ial ExaininerDated January 23, 1947